 PROB 12C                                                                           Report Date: February 27, 2019
(6/16)

                                       United States District Court                                 FILED IN THE
                                                                                                U.S. DISTRICT COURT
                                                                                          EASTERN DISTRICT OF WASHINGTON

                                                       for the
                                                                                           Feb 27, 2019
                                        Eastern District of Washington                         SEAN F. MCAVOY, CLERK



                  Petition for Warrant or Summons for Offender Under Supervision


 Name of Offender: Roberta Jean Peone                        Case Number: 0980 2:18CR00116-RMP-1
 Address of Offender:                             Spokane Valley, Washington 99202
 Name of Sentencing Judicial Officer: The Honorable Edward J. Lodge, U.S. District Judge
 Name of Supervising Judicial Officer: The Honorable Rosanna Malouf Peterson, U.S. District Judge
 Date of Original Sentence: December 15, 2015
 Original Offense:            Conspiracy, 18 U.S.C. § 371
 Original Sentence:           Prison - 95 days               Type of Supervision: Supervised Release
                              TSR - 36 days

 Revocation Sentence          Prison - 7 months
 (April 25, 25, 2017)         TSR - 21 months
 Asst. U.S. Attorney:         Russell E. Smoot               Date Supervision Commenced: September 15, 2017
 Defense Attorney:            J Houston Goddard              Date Supervision Expires: June 14, 2019


                                          PETITIONING THE COURT

To incorporate the violation(s) contained in this petition in future proceedings with the violation(s) previously
reported to the Court on 10/31/2018, 11/15/2018, 11/27/2018, 12/19/2018.

The probation officer believes that the offender has violated the following condition(s) of supervision:
Violation Number        Nature of Noncompliance

            10          Special Condition # 5: The defendant shall participate in a program of testing and treatment
                        for drug and alcohol abuse, as directed by the probation officer. The cost to be paid by both
                        the defendant and the government based upon the defendant’s ability to pay.

                        Supporting Evidence: Roberta Peone violated the terms of her supervised release by failing
                        to appear for random urinalysis testing on or about January 29, 2019; February 4 and 13,
                        2019.

                        On September 25, 2017, Ms. Peone’s term of supervised release commenced with the
                        District of Idaho. In December 2017, her case was transferred to the Eastern District of
                        Washington.

                        On December 20, 2017, a supervision intake was completed. The conditions of supervised
                        release were reviewed and she signed a copy of the judgment acknowledging an
                        understanding of the conditions imposed by the Court, which includes special condition
                        number 5, as noted above.
Prob12C
Re: Peone, Roberta Jean
February 27, 2019
Page 2


                On January 29, 2019, Ms. Peone failed to appear for a random urinalysis test at Pioneer
                Counseling Services. On January 31, 2019, Ms. Peone contacted the undersigned officer to
                report she had been forgetting to call the drug testing line. She reported that same day,
                submitted to a urinalysis test, which tested negative for controlled substances, and agreed
                to resume compliance with her testing requirements.

                On February 4, 2019, Ms. Peone again failed to appear for a random urinalysis test. Ms.
                Peone had indicated that she fell asleep and missed this urinalysis. On February 5, 2019, she
                reported to the U.S. Probation Office and submitted to a urinalysis, which tested negative
                for controlled substances.

                On February 13, 2019, Ms. Peone missed another random urinalysis test. On February 14,
                2019, she reported approximately 20 minutes before the office closed. Ms. Peone tested
                positive for methamphetamine; however, Ms. Peone indicated her positive result was due
                to her methamphetamine use on February 11, 2019, for which she had previously admitted.


          11    Mandatory Condition # 3: You shall refrain from any unlawful use of a controlled
                substance. The defendant shall submit to one drug test within 15 days of release on
                supervision and to a maximum of 5 periodic drug tests a month thereafter for the term of
                supervision as directed by the probation officer. The cost to be paid by both the defendant
                and the government based upon the defendant’s ability to pay.

                Supporting Evidence: Ms. Peone violated the terms of her supervised release, by
                consuming a controlled substance, methamphetamine, on or about, February 11 and 14,
                2019.

                On September 25, 2017, Ms. Peone’s term of supervised release commenced with the
                District of Idaho. In December 2017, her case was transferred to the Eastern District of
                Washington.

                On December 20, 2017, a supervision intake was completed. The conditions of supervised
                release were reviewed with her and she signed a copy of the judgment acknowledging an
                understanding of the conditions imposed by the Court, which includes special condition
                number 5, as noted above.

                On February 11, 2019, Ms. Peone reported to Pioneer counseling services for the purpose
                of a random urinalysis test. She tested presumptive positive for methamphetamine. She
                signed a drug use admission form admitting to methamphetamine use that same day. She
                then sent a text message to the undersigned admitting to the noted methamphetamine use.

                On February 19, 2019, Ms. Peone reported the US Probation Office. She submitted to a
                urinalysis test, which tested presumptive positive for methamphetamine. Ms. Peone
                admitted consuming methamphetamine on February 14, 2019.


          12    Standard Condition #2: After initially reporting to the probation office, you will receive
                instructions from the court or the probation office about how and when you must report to
                the probation officer, and you must report to the probation officer as instructed.
Prob12C
Re: Peone, Roberta Jean
February 27, 2019
Page 3

                      Supporting Evidence: Ms. Peone violated the terms of her supervised release by failing to
                      report as directed on or about February 26, 2019.

                      On September 25, 2017, Ms. Peone’s term of supervised release commenced with the
                      District of Idaho. In December 2017, her case was transferred to the Eastern District of
                      Washington.

                      On December 20, 2017, a supervision intake was completed. The conditions of supervised
                      release were reviewed with her and she signed a copy of the judgment acknowledging an
                      understanding of the conditions imposed by the Court, which includes standard condition
                      number 2, as noted above.

                      On February 19, 2019, Ms. Peone was directed to report on February 26, 2019, at 8 a.m. On
                      February 26, 2019, Ms. Peone failed to report.


          13          Mandatory Condition # 3: You shall refrain from any unlawful use of a controlled
                      substance. The defendant shall submit to one drug test within 15 days of release on
                      supervision and to a maximum of 5 periodic drug tests a month thereafter for the term of
                      supervision as directed by the probation officer. The cost to be paid by both the defendant
                      and the government based upon the defendant’s ability to pay.

                      Supporting Evidence: Ms. Peone violated the terms of her supervised release, by
                      consuming a controlled substance, methamphetamine, on or about February 22, 2019.

                      On September 25, 2017, Ms. Peone’s term of supervised release commenced with the
                      District of Idaho. In December 2017, her case was transferred to the Eastern District of
                      Washington.

                      On December 20, 2017, a supervision intake was completed. The conditions of supervised
                      release were reviewed with her and she signed a copy of the judgment acknowledging an
                      understanding of the conditions imposed by the Court, which includes special condition
                      number 5, as noted above.

                      On February 27, 2019, during text and telephone communication, Ms. Peone admitted
                      consuming methamphetamine on February 22, 2019.

The U.S. Probation Office respectfully recommends the Court incorporate the violation(s) contained in this petition
in future proceedings with the violation(s) previously reported to the Court.




                                         I declare under penalty of perjury that the foregoing is true and correct.
                                                           Executed on:     February 27, 2019
                                                                            s/Melissa Hanson
                                                                            Melissa Hanson
                                                                            U.S. Probation Officer
Prob12C
Re: Peone, Roberta Jean
February 27, 2019
Page 4

 THE COURT ORDERS

 [ ]      No Action
 [ ]      The Issuance of a Warrant
 [ ]      The Issuance of a Summons
 [ X]     The incorporation of the violation(s) contained in this
          petition with the other violations pending before the
          Court.
 [ X]     Defendant to appear before the Judge assigned to the
          case.
 [ ]      Defendant to appear before the Magistrate Judge.
 [ ]      Other

                                                                    Signature of Judicial Officer

                                                                                     2/27/2019
                                                                    Date
